Citation Nr: 0303382	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  97-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether there is new and materia evidence to reopen a claim 
for entitlement to service connection for a psychiatric 
disability, claimed as post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1968 to November 1973, including service in 
the Republic of Vietnam from July 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  That decision determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD).  
The claimant appealed that decision.

This claim was previously before the Board in February 1998, 
at which time the Board remanded the Case to the RO for 
additional development of the evidence and for a 
determination as to whether new and material evidence had 
been submitted to reopen the claim for service connection for 
a psychiatric disability, to include PTSD.  The development 
actions requested on remand have been satisfactorily 
completed.  While this case was in Remand status, the RO 
evidently determined that new and material evidence had been 
submitted to reopen the claim for service connection for a 
psychiatric disability, to include PTSD, and provided the 
claimant and his representative a Supplemental Statement of 
the Case addressing that issue on a de novo basis.  The case 
has been returned to the Board for further appellate 
consideration.  

The record further shows that in November 2002, the Board 
undertook additional development on the issue of entitlement 
to service connection for a psychiatric disability, claimed 
as PTSD, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2).  The record shows that the claimant and his 
representative were notified of that additional development 
by Board letter of November 6, 2002.  The claimant responded 
to the development 
undertaken by the Board by his Statement in Support of Claim 
(VA Form 21-4138), received at the Board in December 2002, in 
which the claimant advanced further contentions in support of 
his service connection claim, including allegations regarding 
his inservice stressors.  As that evidence originated with 
the claimant, no additional notice to the claimant and his 
representative was required under Rule of Practice 903.  The 
Board has reviewed the claimant's response, and finds that 
such includes additional contenstions regarding the 
claimant's inservice stressors which have not previously been 
raised or considered.  

Consequently, the Board is undertaking additional development 
on the issue of entitlement to service connection for a 
psychiatric disability, claimed as PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  After giving notice and 
reviewing the claimnt's response to the notice, the Board 
will prepare a separate decision addressing that issue.

The record further shows that a rating decision of January 
2002 granted VA nonservice-connected disability pension 
benefits to the claimant, effective August 17, 1998, while 
denying his claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The claimant and his representative were 
notified of those actions and of his right to appeal by RO 
letter of February 4, 2002.  No Notice of Disagreement has 
been submitted as those determinations, and they have each 
become final.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2002)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more 
favorable to the claimant shall apply.  VA's General Counsel 
has determined, in a precedential opinion that the Board is 
bound to follow, that the VCAA is more favorable to claimants 
than the law in effect prior to its enactment.  See 
VAOPGCPREC 11-00;  Janssen v. Principi, 15 Vet. App. 123 
(2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  The record shows that the issue on appeal was 
filed in April 1996, but has not been decided by VA, and the 
revised regulations pertaining to reopened claims are 
inapplicable to this appeal.  

The record shows that the claimant and his representative 
were informed of the provisions of the VCAA by RO letter of 
February 15, 2001, which notified the claimant of VA's duty 
to notify him of the information and evidence necessary to 
substantiate his claim and to assist him in obtaining all 
such evidence.  That letter also informed the claimant and 
his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  

The record further shows that a Supplemental Statement of the 
Case was provided the claimant and his representative on 
January 28, 2002, which notified them of the issue on appeal, 
the evidence considered, the adjudicative actions taken, the 
pertinent law and regulations governing service connection 
claims, the decision reached, and the reasons and bases for 
that decision.  In addition, that Supplemental 
Statement of the Case informed the claimant and his 
representative of VA's duty to assist him by obtaining all 
evidence in the custody of military authorities or maintained 
by any other federal, State or local government agency, as 
well as any medical, employment, or other non-government 
records which are pertinent or specific to her claim; and 
which the claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Statement of the Case informed the claimant and 
his representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise him that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claim have been fully met.  The records 
shows that the RO has obtained all service medical, 
administrative, and personnel records of the claimant, as 
well as all available private and medical records identified 
by the claimant.  The claimant has been afforded a personal 
hearing in April 1997 before an RO hearing officer, and in 
August 1997 withdrew his request for a hearing before a 
traveling Member of the Board.  The claimant has been 
afforded VA psychiatric examinations in March 1981 with 
medical opinions with respect to his claim.  The Board finds 
that there is no question that the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claim.  In view of the extensive factual 
development in the case, as demonstrated by the Board's 
February 1998 Remand and the record on appeal, the Board 
finds that there is no reasonable possibility that further 
assistance would aid in substantiating the claimant's appeal.  
For those reasons, further development is not necessary for 
compliance with the provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002).


FINDINGS OF FACT

1.  A Board decision of March 1982 denied service connection 
for a psychiatric disorder, including PTSD; that decision 
constituted a final appellate determination with respect to 
that issue.

2.  In November 1983 and subsequently, the claimant undertook 
to reopen his claim for service connection for a psychiatric 
disability, claimed as PTSD, by submitting additional 
evidence; a rating decision of December 1983 determined that 
new and material evidence had not been submitted to reopen 
that claim; the claimant failed to appeal that decision, and 
it became final after one year.  

3.  In April 1996, the claimant undertook to reopen his claim 
for service connection for a psychiatric disability, claimed 
as PTSD, by submitting additional evidence. 

4.  The additional evidence submitted to reopen the 
appellant's claim for service connection for a psychiatric 
disability, claimed as PTSD, includes additional service 
department records, constituting evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability, claimed 
as PTSD, is reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2002); 38 C.F.R.  § 3.156(a),(c) (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the claimant served on active duty in the United 
States Air Force from August 1968 to November 1973, including 
service in the Republic of Vietnam.  His DD Form 214 shows 
that his military occupational specialty was cook; that he 
had one year, seven months of foreign service; and that he 
reenlisted at Cam Rahn Bay Air Base, Republic of Vietnam, on 
November 15, 1971.  

The records shows that a rating decision of June 1981 denied 
service connection for a psychiatric disability, claimed as 
PTSD, and that a Board decision of March 1982 upheld that 
decision.  That Board decision constituted a final appellate 
determination with respect to that issue.

In November 1983, the claimant undertook to reopen his claim 
for service connection for a psychiatric disability, claimed 
as PTSD, by submitting additional evidence.  A rating 
decision of December 1983 determined that new and material 
evidence had not been submitted to reopen that claim.  The 
claimant failed to appeal that decision, and it became final 
after one year.  

In April 1996, the claimant undertook to reopen his claim for 
service connection for a psychiatric disability, claimed as 
PTSD, by submitting additional evidence.  A rating decision 
of June 1996 determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a psychiatric disability, claimed as PTSD, and the 
appellant initiated the instant appeal.  

II.  Analysis

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a psychiatric disability, claimed 
as PTSD.

In general, unappealed RO decisions become final.  See  38 
U.S.C.A. § 7105;  38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. 20.200 (2002).  The veteran did not file a 
Substantive Appeal (VA Form 9) to perfect his appeal of the 
December 1983 denial of his claim for service connection for 
a psychiatric disability, claimed as PTSD, and that decision 
became final after one year.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence received prior to the expiration of  
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the  Board of Veterans Appeals 
without consideration in that decision in  accordance with 
the provisions of § 20.1304(b)(1) of this chapter), will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  
38 C.F.R. § 3.156(b) (2002).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans  Affairs.  Also included are corrections by the 
service department of  former errors of commission or 
omission in the preparation of the prior  report or reports 
and identified as such.  The retroactive evaluation of 
disability resulting from disease or injury subsequently 
service connected on the basis of the new evidence from the 
service department must be supported adequately by medical 
evidence.  Where such records clearly support the assignment 
of a specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of  the original claim.  38 C.F.R. § 3.156(c) (2002).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Once the 
evidence is found to be new and material and the claim is 
reopened, the presumption that the evidence is credible no 
longer applies.  In the following adjudication [i.e., de novo 
review], the RO must determine both the credibility and 
weight of the new evidence in the context of all the 
evidence, both old and new.  Justus v. Principi,  3 Vet. App. 
510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 95 (1993).

In April 1996, the claimant undertook to reopen his claim for 
service connection for a psychiatric disability, claimed as 
PTSD, by submitting additional evidence.  A rating decision 
of June 1996 determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a psychiatric disability, claimed as PTSD, giving rise to 
this appeal.   

During the pendency of this appeal, additional evidence was 
added to the record.
The additional evidence submitted to reopen the appellant's 
claim for service connection for a psychiatric disability, 
claimed as PTSD, included additional service department 
records.  Those records, consisting of the claimant's service 
personnel and administrative records, as well as performance 
evaluations, constitute new and material evidence under the 
above-cited provisions of 38 C.F.R. § 3.156(c) (2002).

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the additional evidence 
submitted includes evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R.  § 3.156(a) 
(2002).  





ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability, claimed 
as PTSD, is reopened.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 








 

